          Case 1:15-cr-00038-AJN Document 94 Filed 09/21/20 Page 1 of 1




UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK
                                                                                                9/21/20


  United States of America,

                  –v–
                                                                      20-cv-1782 (AJN)
  Cheng Le,                                                            15-cr-38 (AJN)

                         Defendant.                                        ORDER



ALISON J. NATHAN, District Judge:
       The Court is in receipt of Movant’s motion for an extension of a stay of proceedings or,
in the alternative, for an extension of time to file a reply in further support of his § 2255 motion.
Dkt. No. 93. In light of the challenges the COVID-19 pandemic poses, especially to incarcerated
individuals, the Court grants Movant’s motion for a stay and hereby stays briefing deadlines for
his § 2255 for an additional 90 days. By December 21, 2020, Movant shall inform the Court
whether he is able to prepare his reply at that time.
       The Clerk of Court is respectfully directed to mail this Order to Movant and note that
mailing on the public docket.
       SO ORDERED.


 Dated: September 21, 2020
        New York, New York
                                                   ____________________________________
                                                             ALISON J. NATHAN
                                                           United States District Judge
